ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-041, concluding that VICTOR F. AZAR of HACKENSACK, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 1.16(d) (failure to protect a client’s interest on termination of the representation), and good cause appearing;
It is ORDERED that VICTOR F. AZAR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.